Opinion by
Willard, J.,
The only question involved in this case is whether the facts found by the auditor were warranted by the testimony before him, and whether some of the witnesses whose testimony he admitted were competent. The principal contention before the auditor was over a note given by the testator in his lifetime to his son Michael for $687.93, and by Michael, for value received, transferred to his brother Isaac, who is the executor of his father’s will.
Isaac claimed’ the note as entitled to its pro rata share in'the distribution. Objections were made to its admission for that purpose, first on the ground that it was a forgery, and second that it was received without value by the executor for the purpose of speculation out of his father’s estate. There was absolutely no evidence to sustain either allegation. Michael Fritz and Jacob Fritz, sons of the testator, were called as witnesses to prove the genuineness of their father’s signature to the note. Neither of them had any interest in the estate and so testified. They were therefore competent. The auditor found as fact that the note was the genuine note of the testator from the testimony of several other witnesses. The testimony was also sufficient to prove that Isaac Fritz paid full value for the note.
As to the other questions raised by the assignments of error, we deem them, insufficient to warrant further discussion. After a careful perusal of all the testimony before the auditor on every question presented, we are satisfied that his findings of fact were fully supported and that the exceptions to his report were unwarranted. And we further hold that where an auditor has carefully investigated every question presented for his consideration and based his findings upon ample testimony, when confirmed on exception by the court below, we will not ordinarily disturb his findings of fact.
In this case the auditor was appointed by the court to pass , upon two exceptions to the account of the executor. He not only passed upon these questions, but patiently entertained and passed upon others raised by the appellants.
The court below heard the parties on the exceptions filed *36by tbe appellants, dismissed them and confirmed the auditor’s report absolutely. There was no error in the judgment of the court. The specifications of error are overruled and the judgment affirmed.